DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ preliminary amendment filed March 13, 2020 is acknowledged and has been entered.  Claims 1-24 and 28 have been canceled.    New claims 29-42 have been added.   Claims 25-27 and 29-42  are now pending in the instant application.    

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 25-27 and 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,624,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite a method for modifying a mixed population of bacteria, while the instant claims recite a method of modifying a sequence in a bacterial cell, using similar steps.  Further, the reference claims do not specify the type of Cas nuclease system, and therefore encompass the Type II Cas of Cas nuclease system, and therefore encompass the Type II Cas system of the instant claims.  Since the reference claims result in modifying a sequence in a bacteria, the instant claims are rejected as being unpatentable over the reference claims

4.	Claims 25-27 and 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,791,964.  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a method for modifying a mixed population of bacteria, while the instant claims recite a method of modifying a sequence in a bacterial cell, using similar steps.  Further, the reference claims do not specify the type of Cas nuclease system, and therefore encompass the Type II Cas system of the instant claims. Since the reference claims result in modifying a sequence in a bacteria, the instant claims are rejected as being unpatentable over the reference claims.

5.	Claims 25-27 and 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19-36 of U.S. Patent No. 10,582,712.  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims
recite a method for modifying a mixed population of bacteria, while the instant claims recite a method of modifying a sequence in a bacterial cell, using similar steps.  Further, the reference claims do not specify the type of Cas nuclease system, and therefore encompass the Type II Cas system of the instant claims.  Since the reference claims result in modifying a sequence in a bacteria, the instant claims are rejected as being unpatentable over the issued claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 25-27 and 29-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al. (Mbio.asm.org, 5 (1): e000928-13, January/February 2014), Bikard et al. (WO 2014/124226-A1) in view of Zhang et al (PGPB 2014/0234972).
Gomaa et al. disclose a method of modifying a target sequence in a bacterial host cell, comprising combining the host cell with engineered nucleic acid sequence encoding host modifying crRNAs operable with type | Cas system, and expressing HM-crRNAs in the bacteria, wherein each HM-crRNAs is engineered and operable with an endogenous Cas nuclease expressed in a bacteria host cell, wherein the nucleic acid sequence and Cas form a HM-CRISPR-Cas system, and the engineered sequence comprises spacer and repeat sequences encoding a HM-crRNA, and the HM-crRNA comprises a sequence that hybridizes to a host cell target, whereby HM-crRNAs guide endogenous Cas activity to modify a target sequence, whereby the bacteria is killed or the population growth is reduced (see page 4-5).  It is noted that the endogenous, or native Cas activity, is used in the cell, since it is the wild type Cas encoding nucleic acid which is expressed in the bacteria. The reference discloses that the method can be used to specifically remove individual microbial species and strains.  The reference discloses targeting pathogenic bacteria while sparing commensal bacteria,
including those found in the gut.  The extent of removal was disclosed as very high (>99.999%, page 5).  The cells were plated on a surface (page 7, first col., last paragraph).  The bacteria may be human gut commensal species and/or a human gut probiotic species. The reference disclose using bacteriophages for delivery (page 6). The reference discloses using the method for treating disease condition in human (see abstract, discussion). The host cells are E. coli and Salmonella. The reference discloses that the method can be used to control bacterial populations in diverse ecological niches and scientific fields, such as clearing selectively, the composition of microbial consortia in industrial process or in environmental samples (page 6).  The reference discloses the method can be used to control the composition of the gut flora or as smart antibiotics that distinguish between beneficial and pathogenic bacteria (page 6). 
The difference between the reference and the instant claims is that a Type II Cas system, with Cas9, and a tracrRNA, are recited in the method, and the Type II Cas protein is not present on the engineered nucleic acid that is transformed into the cell. 
However, Bikard et al. disclose a method using a CRISP-associated Cas 9 enzyme, and the type II system, to target nucleic acids in a bacteria (see claims). The reference also discloses using a tracrRNA sequence for targeting the nucleic acid, (see claims).  Zhang et al. disclose the use of CRISPR arrays to target prokaryotes comprising wild type endogenous CRISPR Cas systems. At paragraph [0261], Zhang discloses that “because accumulated evidence indicates that CRISPR-mediated cleavage of the chromosome leads to cell death in many bacteria and archaea, it is possible to envision the use of endogenous CRISPR-Cas systems for editing purposes.”
It would have been obvious to one of ordinary skill in the art, to utilize any known CRISPR system, such as Type II using Cas 9, and a tracrRNA, in the method of Goma et al., since such systems are known to exist in bacteria, and are known to have the function of gene targeting. It further would have been obvious to have utilized the endogenous Cas enzyme, and to use the engineered nucleic acid which does not contain the Cas encoding gene, to transform the bacteria, since Zhang disclose that the endogenous Cas can be used to genetically for editing DNA in bacteria and archaea. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.

10.	 No claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645